Name: 2002/885/EC: Commission Decision of 7 November 2002 amending Council Directive 96/49/EC as regards the time-limits within which pressure drums, cylinder racks and tanks for the transport of dangerous goods by rail must comply with it (Text with EEA relevance) (notified under document number C(2002) 4343)
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  transport policy;  European Union law;  land transport;  technology and technical regulations
 Date Published: 2002-11-09

 Avis juridique important|32002D08852002/885/EC: Commission Decision of 7 November 2002 amending Council Directive 96/49/EC as regards the time-limits within which pressure drums, cylinder racks and tanks for the transport of dangerous goods by rail must comply with it (Text with EEA relevance) (notified under document number C(2002) 4343) Official Journal L 308 , 09/11/2002 P. 0044 - 0044Commission Decisionof 7 November 2002amending Council Directive 96/49/EC as regards the time-limits within which pressure drums, cylinder racks and tanks for the transport of dangerous goods by rail must comply with it(notified under document number C(2002) 4343)(Text with EEA relevance)(2002/885/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 96/49/EC of 23 July 1996 on the approximation of the laws of the Member States with regard to the transport of dangerous goods by rail(1), as last amended by Commission Directive 2001/6/EC(2), and in particular Article 6(4) third subparagraph thereof,Whereas:(1) The European standards laying down detailed technical specifications relating to the construction, use and conditions of carriage of pressure drums, cylinder racks and tanks for the transport of dangerous goods by rail have not yet been added to the Annex to Directive 96/49/EC, since standardisation of the CEN on them is not yet complete.(2) It is therefore necessary to defer the deadlines, fixed in Article 6(4) of Directive 96/49/EC, by which such pressure drums, cylinder racks and tanks must comply with Directive 96/49/EC.(3) Directive 96/49/EC should therefore be amended accordingly.(4) In order to avoid any legal uncertainty this decision should apply from 1 July 2001,HAS ADOPTED THIS DECISION:Article 1In Article 6(4) of Directive 96/49/EC the first and second subparagraphs are replaced by the following: "A Member State may maintain national provisions in force on 31 December 1996 relating to the construction, use and conditions of carriage of new tanks, and new pressure drums and cylinder racks as defined in Class 2 of the Annex, which differ from the provisions of that Annex until references to standards for the construction and use of tanks, pressure drums and cylinder racks are added to the Annex, with the same binding force as the provisions therein, but in any event no later than 30 June 2003. Pressure drums, cylinder racks and tanks constructed before 1 July 2003 and other receptacles constructed before 1 July 2001 and maintained to the required safety levels may continue to be used under the original conditions.The dates 30 June 2003 and 1 July 2003 shall be put back for pressure drums, cylinder racks and tanks for which there are no detailed technical requirements or for which no sufficient references to appropriate European standards have been added to the Annex."Article 2This Decision shall apply from 1 July 2001.Article 3This Decision is addressed to the Member States.Done at Brussels, 7 November 2002.For the CommissionLoyola De PalacioVice-President(1) OJ L 235, 17.9.1996, p. 25.(2) OJ L 30, 1.2.2001, p. 42.